Name: Commission Regulation (EEC) No 1858/80 of 15 July 1980 amending for the second time Regulation (EEC) No 3134/78 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 80 Official Journal of the European Communities No L 182/5 COMMISSION REGULATION (EEC) No 1858/80 of 15 July 1980 amending for the second time Regulation (EEC) No 3134/78 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 5 (5) thereof, Whereas, under Article 12 of Council Regulation (EEC) No 2753/78 (3), as amended by Regulation (EEC) No 2378/79 (4), the producer Member States are authorized to pay to producer organizations an advance payment not exceeding 70 % of the aid applied for ; whereas the granting of the maximum advance payment should be restricted to applications submitted by producer organizations who have carried out all the required checks ; whereas, according to the rules in force, such checks must cover at least 1 5 % of the members of producer organizations who have had their production pressed in a mill which does not belong to the organization ; Whereas, for the 1979/80 marketing year, the volume of oil production in respect of which aid is applied for appears to exceed, in certain cases markedly so, the volume of oil to be expected having regard to the oil yields normally recorded ; whereas in such cases addi ­ tional checks are necessary ; Whereas, in order to ensure that the aid will be advanced only in respect of quantities corresponding to the oil yields normally recorded, it should be provided, pending checks referred to in Article 6 of Regulation (EEC) No 2753/78 , that the Member State concerned may reduce the percentage of the aid which it is authorized to advance where the situation referred to above arises ; whereas Commission Regula ­ tion (EEC) No 3134/78 (5), as amended by Regulation (EEC) No 2493/79 (6), should therefore be amended ; Whereas this Regulation in no way prejudices a Member State's power of discretion as to the percen ­ tage of aid to be advanced in other cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 11 of Regulation (EEC) No 3134/78 : The Member State concerned may reduce the maximum percentage of the aid which may be advanced, in particular where the quantities of oil in respect of one or more producers are greater than those which would result from the applica ­ tion of an oil yield of 24 % to the quantities of olives declared as having been pressed . In such cases, subject to verification of the declared yield, the producer organization involved shall ensure that the advance payment made to the producer does not exceed that applicable in the case of a yield of 24 % .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (}) OJ No L 331 , 28 . 11 . 1978 , p. 8 . ( «) OJ No L 274, 31 . 10 . 1979, p . 3 . (5) OJ No L 370, 30 . 12. 1978, p. 66 . (6) OJ No L 284, 13 . 11 . 1979, p . 13 .